Exhibit 10.7

ASTRONOVA, INC.

2018 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) is made and entered into as of
                                 (the “Grant Date”), by and between AstroNova,
Inc. (the “Company”), and                                  (the “Recipient”)
pursuant to the Company’s Non-Employee Director Annual Compensation Program (the
“Program”). This Agreement is and shall be subject in every respect to the
provisions of the Company’s 2018 Equity Incentive Plan, as amended from time to
time (the “Plan”) and the Program. The Program and the Plan are incorporated
herein by reference and made a part hereof. The Recipient acknowledges that this
Agreement shall be subject to all the terms and provisions of the Plan and the
Program and agrees that (a) in the event of any conflict between the terms
hereof and those of the Plan and/or Program, the terms of the Plan and/or
Program shall prevail, and (b) all decisions under and interpretations of the
Plan or Program by the Board or the Committee shall be final, binding and
conclusive upon the Recipient and his or her heirs and legal representatives.

In consideration of the mutual promises and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Grant of Shares. Upon the execution of this Agreement, the Company shall
issue to the Recipient, in consideration of the Recipient’s Service to the
Company as a member of the Board, subject to the terms and conditions set forth
in this Agreement,                          shares of common stock, $0.05 par
value per share, of the Company (“Common Stock”). Such shares, together with any
securities of the Company that may be issued in exchange for or in respect of
the shares, whether by way of stock split, stock dividend, combination of
shares, reclassification, recapitalization, reorganization or any other means,
shall be referred to herein as the “Shares.”

2.    Vesting. The restrictions applicable to the Shares shall lapse and the
Shares shall become “Vested Shares” on the date that is three months following
the Grant Date, subject to the Recipient continuing Service as a member of the
Board.

3.    Forfeiture of Unvested Shares. In the event that the Recipient ceases to
serve as a member of the Board other than by reason of death or Disability
(“Termination”), all of the Shares that have not become Vested Shares as of the
date of Termination in accordance with the vesting schedule set forth in
Section 2 above (any such shares, “Unvested Shares”) and all rights therein
shall immediately be transferred to the Company pursuant to Section 3 below, and
as of the date of Termination the Recipient shall have no further rights with
respect to such Shares; provided, however, in the event the Recipient ceases to
serve as a member of the Board by reason of death or Disability (as defined in
the Plan), any Unvested Shares shall be immediately vested and no longer subject
to restrictions on Transfer (as defined below) hereunder.



--------------------------------------------------------------------------------

4.    Transfer of Unvested Shares to Company.

(a)    The Recipient acknowledges and agrees that any certificate or other
document evidencing any Shares shall be held by the Company until such Shares
become Vested Shares. Promptly after any Shares become Vested Shares, the
Company shall issue to the Recipient a certificate or other document evidencing
such Vested Shares. The Recipient shall execute and deliver to the Company such
number of stock assignments as and when the Company shall request, duly endorsed
in blank, in the form requested by the Company. Upon Termination, the Unvested
Shares shall be transferred to the Company, and the certificates or other
documents evidencing the Unvested Shares shall be cancelled.

(b)    From and after the date of Termination, the Company shall not pay any
dividend to the Recipient on account of such Unvested Shares or permit the
Recipient to exercise any of the privileges or rights as a stockholder with
respect to the Unvested Shares, but shall, in so far as permitted by law, treat
the Company as the owner of such Unvested Shares.

(c)    No amount shall be payable to the Recipient with respect to Unvested
Shares transferred to the Company pursuant to this Section 3.

5.    Restrictions on Transfer. Except as may be permitted pursuant to a Change
in Control, the Recipient shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, voluntarily or involuntarily, by operation of law or
otherwise (collectively “Transfer”) any Unvested Shares or any interest therein,
except for Transfers to the Company pursuant to Section 3. In addition, the
Recipient may not Transfer more than fifty percent (50%) of the Vested Shares
unless and until the earlier of (a) the date on which the Recipient meets the
ownership level of Common Stock specified for the Recipient in the Company’s
stock ownership and retention guidelines, as the same may be amended from time
to time in the discretion of the Board, and (b) the date on which Recipient is
no longer subject to the Company’s stock ownership and retention guidelines, as
the same may be amended from time to time in the discretion of the Board. Any
and all certificates representing shares of Common Stock issued hereunder shall
have appropriate legends evidencing such transfer restrictions.

6.    Effect of Prohibited Transfer. The Company shall not be required (a) to
transfer on its books any of the Shares which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (b) to treat as owner of such Shares or to pay dividends to any transferee to
whom any such Shares shall have been so sold or transferred.

7.    Restrictive Legend. All certificates representing Shares shall bear a
legend which refers to the restrictions imposed by this Agreement and the Plan
and any applicable state or federal securities laws or regulations, and which
legend is otherwise in such form as the Company may deem appropriate. All Shares
registered in book-entry shall include stop transfer instructions consistent
with such legends.

 

2



--------------------------------------------------------------------------------

8.    Adjustments for Recapitalizations and Other Transactions. The Shares
issued pursuant to this Agreement shall be adjusted to reflect any
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock, or any issue of bonds, debentures, preferred or prior preference
stock or other capital stock ahead of or affecting the stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise pursuant to the
provisions of Section 10 of the Plan.

9.    Taxes. The Recipient understands and agrees that he or she will be fully
liable for any federal, state or local taxes of any kind owed by him or her with
regard to issuance of the Shares, whether owed at the time of transfer pursuant
to the Recipient having made an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (an “83(b) Election”), or at the time that the
Shares vest pursuant to the vesting schedule set forth in Section 2 above.

9.    83(b) Election. The Recipient understands that it shall be his or her
decision whether to make an 83(b) Election with respect to the Shares, and that
if he or she chooses to make such election, it must be made within 30 days of
the date of execution of this Agreement. The filing of a Section 83(b) election
is solely the Recipient’s responsibility, and if the Recipient chooses to make
such an election with respect to issuance of the Shares, he or she must provide
a copy of such election to the Company.

10.    Dividends. Any dividend or Dividend Equivalents credited or payable with
respect to any Unvested Shares shall be subject to the same restrictions and
risk of forfeiture as the Unvested Shares and shall not be paid unless and until
the such Shares become Vested Shares.

11.    Miscellaneous.

(a)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(b)    Binding Effect. This Agreement shall be binding and inure to the benefit
of the Company and the Recipient and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

(c)    Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company 600 East Greenwich Avenue, West Warwick, Rhode Island 02893 or such
other address as the Company may hereafter designate. Any notice to be given to
the Holder hereunder shall be deemed sufficient if addressed to and delivered in
person to the Holder at his or her address furnished to the Company or when
deposited in the mail, postage prepaid, addressed to the Holder at such address.

(d)    Amendment. This Agreement may be amended or modified only by a written
instrument executed by both of the Company and the Recipient.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Agreement as of the date first written above.

 

ASTRONOVA, INC.

By:    

Name:

 

Title:

   

 

Name:

 

 

4